26 So.3d 5 (2009)
Elijah Hasan JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3099.
District Court of Appeal of Florida, Third District.
September 16, 2009.
Rehearing Denied January 27, 2010.
Elijah Hasan Jones, in proper person.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellee.
Before GERSTEN and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Jones v. State, 972 So.2d 191 (Fla. 3d DCA 2007) (table); Shenfeld v. State, 14 So.3d 1021 (Fla. 4th DCA 2009); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).